Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
This is in response to the non-provisional application filed 05/25/2021.
 Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. U.S. Patent Number 10,478,246 (Pellegrino) in view of U.S. Patent Publication Number 2015/0005614 (Heggeness)
 Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-9 generally recite a method of treating a vertebral bodying, inserting first and second cannula, stylets, radiofrequency energy devices, positioning electrodes, applying power to create a lesion, which is generally recited in claim 17.
The patent is silent as to the thermal treatment using a cumulative equivalent minutes of 43 degrees celsisu model of greater than 240 CEM..
 Heggenessl, from the same filed of endeavor teaches a similar method treating a vertebral body as shown in Figure 13, which includes a similar step of applying power to a radiofrequency energy delivery device; see paragraph [0077]; where the step of applying power sufficient to create a lesion with 
Heggenessl recognizes that the dose of heat is a result effective variable for the purpose of providing a desired goal for modulation, the region or type of tissue, and modality being used. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method recited in the patent by substituting the step of applying power to the first and second radiofrequency energy delivery devices sufficient to create a lesion with the vertebral body causes delivery of a thermal treatment dose disclosed by the patent for the step of applying power sufficient to create a lesion with the vertebral body causes delivery of a thermal treatment dose using a cumulative equivalent minutes (CEM) 43 degrees Celsius model of greater than 240 CEM disclosed by Heggenessl because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results, or in order to provide desired goal for modulation, the region or type of tissue, and modality being used.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
It is clear that all the elements of claims 1-9 are to be found in claim 17.  The difference between claims 1-9 of the application and claim 17 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 17 of the patent is in effect a “species” of the “generic” invention of claims 1-9.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  

Claims 11-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. U.S. Patent Number 10,478,246 (Pellegrino) in view of U.S. Patent Publication Number 2013/0006232 (Pellegrino et al.)
 Although the claims at issue are not identical, they are not patentably distinct from each other because claims 11-16 generally recite a method of treating a vertebral bodying, inserting first and second cannula, stylets, radiofrequency energy devices, positioning electrodes, applying power to create a lesion, which is generally recited in claim 17.
The patent is silent as to the lesion dimensions.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method recited in the patent such that the lesion has a major diameter along a long axis of between 20 mm and 30 mm; and wherein the lesion has a minor diameter along a short axis of between 5 mm and 15 mm in order to provide a therapeutic treatment the intraosseous nerve over that area because it would only require the optimization of a result effective variable, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
It is clear that all the elements of claims 11-16 are to be found in claim 17.  The difference between claims 11-16 of the application and claim 17 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 17 of the patent is in effect a “species” of the “generic” invention of claims 11-16.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  
Claims 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. U.S. Patent Number 10,478,246 (Pellegrino) in view of U.S. Patent Publication Number 2013/0006232 (Pellegrino et al.)
 Although the claims at issue are not identical, they are not patentably distinct from each other because claims 17-20 generally recite a method of treating a vertebral bodying, inserting first and second cannula, stylets, radiofrequency energy devices, positioning electrodes, applying power to create a lesion, which is generally recited in claim 11.
The patent is silent as to the maximum width and length.
 Pellegrino et al., from the same field of endeavor teaches a similar method Pellegrino recognizes the dimensions of the lesion are for the purpose providing a therapeutic treatment the intraosseous nerve. see paragraph [0061]
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method recited in the patent such that the lesion has a major diameter In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
It is clear that all the elements of claims 17-20 are to be found in claim 11.  The difference between claims 17-20 of the application and claim 11 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 11 of the patent is in effect a “species” of the “generic” invention of claims 17-20.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  
Claims 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. U.S. Patent Number 8,419,731 (Pellegrino) in view of U.S. Patent Publication Number 2013/0006232 (Pellegrino et al.)
 Although the claims at issue are not identical, they are not patentably distinct from each other because claims 17-20 generally recite a method of treating a vertebral bodying, inserting first and second cannula, stylets, radiofrequency energy devices, positioning electrodes, applying power to create a lesion, which is generally recited in claim 5.
The patent is silent as to the maximum width and length.
 Pellegrino et al., from the same field of endeavor teaches a similar method Pellegrino recognizes the dimensions of the lesion are for the purpose providing a therapeutic treatment the intraosseous nerve. see paragraph [0061]
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method recited in the patent such that the lesion has a major diameter along a long axis of between 20 mm and 30 mm; and wherein the lesion has a minor diameter along a short axis of between 5 mm and 15 mm in order to provide a therapeutic treatment the intraosseous nerve over that area because it would only require the optimization of a result effective variable, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent Number 8,992,522 (Pellegrino et al.) in view of U.S. Patent Publication Number 2013/0006232 (Pellegrino et al.)
 Although the claims at issue are not identical, they are not patentably distinct from each other because claims 17-20 generally recite a method of treating a vertebral bodying, inserting first and second cannula, stylets, radiofrequency energy devices, positioning electrodes, applying power to create a lesion, which is generally recited in claim 12.
The patent is silent as to the maximum width and length.
 Pellegrino et al., from the same field of endeavor teaches a similar method Pellegrino recognizes the dimensions of the lesion are for the purpose providing a therapeutic treatment the intraosseous nerve. see paragraph [0061]
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method recited in the patent such that the lesion has a major diameter along a long axis of between 20 mm and 30 mm; and wherein the lesion has a minor diameter along a short axis of between 5 mm and 15 mm in order to provide a therapeutic treatment the intraosseous nerve over that area because it would only require the optimization of a result effective variable, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
It is clear that all the elements of claims 17-20 are to be found in claim 5.  The difference between claims 17-20 of the application and claim 12 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 12 of the patent is in effect a “species” of the “generic” invention of claims 17-20.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  
Claims 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. U.S. Patent Number 10,478,246 (Pellegrino et al.) in view of U.S. Patent Publication Number 2013/0006232 (Pellegrino et al.)
 Although the claims at issue are not identical, they are not patentably distinct from each other because claims 17-20 generally recite a method of treating a vertebral bodying, inserting first and second cannula, stylets, radiofrequency energy devices, positioning electrodes, applying power to create a lesion, which is generally recited in claim 7.
The patent is silent as to the maximum width and length.
 Pellegrino et al., from the same field of endeavor teaches a similar method Pellegrino recognizes the dimensions of the lesion are for the purpose providing a therapeutic treatment the intraosseous nerve. see paragraph [0061]
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method recited in the patent such that the lesion has a major diameter along a long axis of between 20 mm and 30 mm; and wherein the lesion has a minor diameter along a short axis of between 5 mm and 15 mm in order to provide a therapeutic treatment the intraosseous nerve over that area because it would only require the optimization of a result effective variable, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
It is clear that all the elements of claims 17-20 are to be found in claim 7.  The difference between claims 17-20 of the application and claim 7 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 7 of the patent is in effect a “species” of the “generic” invention of claims 17-20.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  
	
Claims 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent Number 9,265,522 (Pellegrino et al.) in view of U.S. Patent Publication Number 2013/0006232 (Pellegrino et al.)

The patent is silent as to the maximum width and length.
 Pellegrino et al., from the same field of endeavor teaches a similar method Pellegrino recognizes the dimensions of the lesion are for the purpose providing a therapeutic treatment the intraosseous nerve. see paragraph [0061]
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method recited in the patent such that the lesion has a major diameter along a long axis of between 20 mm and 30 mm; and wherein the lesion has a minor diameter along a short axis of between 5 mm and 15 mm in order to provide a therapeutic treatment the intraosseous nerve over that area because it would only require the optimization of a result effective variable, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
It is clear that all the elements of claims 17-20 are to be found in claim 3.  The difference between claims 17-20 of the application and claim 3 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 3 of the patent is in effect a “species” of the “generic” invention of claims 17-20.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  

Claims 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent Number 8,425,507 (Pellegrino et al.) in view of U.S. Patent Publication Number 2013/0006232 (Pellegrino et al.)
 Although the claims at issue are not identical, they are not patentably distinct from each other because claims 17-20 generally recite a method of treating a vertebral bodying, inserting first and second cannula, stylets, radiofrequency energy devices, positioning electrodes, applying power to create a lesion, which is generally recited in claim 2.

 Pellegrino et al., from the same field of endeavor teaches a similar method Pellegrino recognizes the dimensions of the lesion are for the purpose providing a therapeutic treatment the intraosseous nerve. see paragraph [0061]
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method recited in the patent such that the lesion has a major diameter along a long axis of between 20 mm and 30 mm; and wherein the lesion has a minor diameter along a short axis of between 5 mm and 15 mm in order to provide a therapeutic treatment the intraosseous nerve over that area because it would only require the optimization of a result effective variable, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
It is clear that all the elements of claims 17-20 are to be found in claim 2.  The difference between claims 17-20 of the application and claim 2 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 2 of the patent is in effect a “species” of the “generic” invention of claims 17-20.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2013/0006232 (Pellegrino et al.) in view of U.S. Patent Publication Number 2015/0005614 (Heggeness)
Regarding claim 1,  Pellegrino et al. discloses as shown In Figures 32, 42-47 a method of treating a vertebral body, the method comprising: inserting a first access assembly into a first target location of the vertebral body, the first access assembly comprising a first cannula (first cannula 101, see paragraph [0201]) and a first stylet (first stylet 221, see paragraph [0201]); removing the first stylet from the first cannula; see paragraph [0205]; inserting a second access assembly into a second target location of the vertebral body, the second access assembly comprising a second cannula (second cannula 151, see paragraph [0201]) and a second stylet (second stylet 251, see paragraph [0201]); removing the second stylet; see paragraph [0086];  inserting a first radiofrequency energy delivery device (probe 301, see paragraph [0206]) through the first cannula, the first radiofrequency energy delivery device comprising at least two electrodes (electrode 309, see paragraphs [0235], [0206]); inserting a second radiofrequency energy delivery device (second probe 351, see paragraph [0201]) through the second cannula, the second radiofrequency energy delivery device comprising at least two electrodes (shown in Figure 42, see paragraph [0235]); positioning the at least two electrodes of the first radiofrequency energy delivery device within the vertebral body; positioning the at least two electrodes of the second radiofrequency energy delivery device within the vertebral body; see paragraphs [0045]-[0047], [0235]; and applying power to the first and second radiofrequency energy delivery devices sufficient to create a lesion within the vertebral body; see paragraph [0043]; wherein the lesion is sufficient to ablate a basivertebral nerve within the vertebral body. 
Pellegrino recognizes the dimensions of the lesion are for the purpose providing a therapeutic treatment the intraosseous nerve. see paragraph [0061]
Pellegrino et al. fails to disclose wherein applying power to the first and second radiofrequency energy delivery devices sufficient to create a lesion with the vertebral body causes delivery of a thermal treatment dose using a cumulative equivalent minutes (CEM) 43 degrees Celsius model of greater than 
Heggenessl, from the same filed of endeavor teaches a similar method treating a vertebral body as shown in Figure 13, which includes a similar step of applying power to a radiofrequency energy delivery device; see paragraph [0077]; where the step of applying power sufficient to create a lesion with the vertebral body causes delivery of a thermal treatment dose using a cumulative equivalent minutes (CEM) 43 degrees Celsius model of greater than 240 CEM. See paragraphs [0074]-[0076].
Heggenessl recognizes that the dose of heat is a result effective variable for the purpose of providing a desired goal for modulation, the region or type of tissue, and modality being used. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by Pellegrino by substituting the step of applying power to the first and second radiofrequency energy delivery devices sufficient to create a lesion with the vertebral body causes delivery of a thermal treatment dose disclosed by Pellegrino for the step of applying power sufficient to create a lesion with the vertebral body causes delivery of a thermal treatment dose using a cumulative equivalent minutes (CEM) 43 degrees Celsius model of greater than 240 CEM disclosed by Heggenessl because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results, or in order to provide desired goal for modulation, the region or type of tissue, and modality being used.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by Pellegrino such that the lesion has a major diameter along a long axis of between 20 mm and 30 mm; and wherein the lesion has a minor diameter along a short axis of between 5 mm and 15 mm in order to provide a therapeutic treatment the intraosseous nerve over that area because it would only require the optimization of a result effective variable, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim 2, Pellegrino discloses wherein the first target location and the second target location are within a posterior half of the vertebral body; see paragraph [0023]; wherein the first and second 
Regarding claims 3,  4 Pellegrino discloses applying power to the first and second radiofrequency energy delivery devices further comprises applying voltage differentials between different pair combinations of the at least two electrodes disposed on the first radiofrequency energy delivery device and the at least two electrodes disposed on the second radiofrequency energy delivery device for various durations of time in a predetermined pattern, the step of applying power to the first and second radiofrequency energy delivery devices further comprises applying a voltage differential between at least one of the at least two electrodes of the first radiofrequency energy delivery device and at least one of the at least two electrodes of the second radiofrequency energy delivery device for a first duration of time. See paragraph [0133]
Regarding claim 5, Pellegrino discloses the step of applying power to the first and second radiofrequency energy delivery devices comprises independently applying power to the first and second radiofrequency energy delivery devices for a second duration of time. See paragraph [0265].
Regarding claim 6, Pellegrino discloses  wherein the step of applying power to the first and second radiofrequency energy delivery devices further comprises applying voltage differentials between different pair combinations of the at least two electrodes disposed on the first radiofrequency energy delivery device and the at least two electrodes disposed on the second radiofrequency energy delivery device for various durations of time based on feedback from one or more sensors.

Regarding claims 7-9 Pellegrino is silent about a major axis length to minor axis length ratio is between 1.5:1 and 3:1, wherein a length of a minor axis of the lesion is 10 mm or less and a length of a major axis of the lesion is 25 mm or less, wherein a shape of the lesion is elliptical or football- shaped.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by Pellegrino such that the lesion a major axis length to minor axis length ratio is between 1.5:1 and 3:1, wherein a length of a minor axis of the lesion is 10 mm In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2013/0006232 (Pellegrino et al.) in view of U.S. Patent Publication Number 2015/0005614 (Heggeness) as applied to claim 1 above, and further in view of U.S. Patent Publication Number 2011/0144524 (Fish et al.)
Regarding claim 10, Pellegrino discloses further comprising monitoring formation of the lesion utilizing multiple thermocouples. see paragraph [0291].
Pellegrino fails to disclose generating a graphical visualization of a shape of the lesion in real time on a display. 
Fish, from a related field of endeavor teaches a similar method as shown in Figure 1, which includes a similar step of creating a lesion which includes the step of generating a graphical visualization of a shape of the lesion in real time on a display. See paragraph [0094].
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by Pellegrino to include the steps of generating a graphical visualization of a shape of the lesion in real time on a display in order to view the predicted length and depth of the lesion.
Claims 11-16, 17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2013/0006232 (Pellegrino et al.)
Regarding claim 11,  Pellegrino et al. discloses as shown In Figures 32, 42-47 a method of treating a vertebral body, the method comprising: inserting a first access assembly into a first target location of the vertebral body, the first access assembly comprising a first cannula (first cannula 101, see paragraph [0201]) and a first stylet (first stylet 221, see paragraph [0201]); removing the first stylet from the first cannula; see paragraph [0205]; inserting a second access assembly into a second target location 
Pellegrino recognizes the dimensions of the lesion are for the purpose providing a therapeutic treatment the intraosseous nerve. see paragraph [0061]
Pellegrino et al. fails to disclose wherein the lesion has a maximum width of 20 mm and a maximum length of 30 mm.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by Pellegrino such that the lesion has a major diameter along a long axis of between 20 mm and 30 mm; and wherein the lesion has a minor diameter along a short axis of between 5 mm and 15 mm in order to provide a therapeutic treatment the intraosseous nerve over that area because it would only require the optimization of a result effective variable, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim 12, Pellegrino discloses wherein the first target location and the second target location are within a posterior half of the vertebral body; see paragraph [0023]; wherein the first and second radiofrequency energy delivery devices are connected to a single generator (power supply 401, see paragraph [0201]), and wherein the first radiofrequency energy delivery device and the second 
Regarding claims 13,  14 Pellegrino discloses applying power to the first and second radiofrequency energy delivery devices further comprises applying voltage differentials between different pair combinations of the at least two electrodes disposed on the first radiofrequency energy delivery device and the at least two electrodes disposed on the second radiofrequency energy delivery device for various durations of time in a predetermined pattern, the step of applying power to the first and second radiofrequency energy delivery devices further comprises applying a voltage differential between at least one of the at least two electrodes of the first radiofrequency energy delivery device and at least one of the at least two electrodes of the second radiofrequency energy delivery device for a first duration of time. See paragraph [0133]
Regarding claim 15, Pellegrino discloses the step of applying power to the first and second radiofrequency energy delivery devices comprises independently applying power to the first and second radiofrequency energy delivery devices for a second duration of time. See paragraph [0265].
Regarding claim 16 Pellegrino is silent about a shape of the lesion is elliptical or football- shaped.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by Pellegrino such that a shape of the lesion is elliptical or football- shaped in order to provide a therapeutic treatment the intraosseous nerve over that area because it would only require the optimization of a result effective variable, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 17,  Pellegrino et al. discloses as shown In Figures 32, 42-47 a method of treating a vertebral body, the method comprising: inserting an access assembly into a target location of the vertebral body, the access assembly comprising a cannula (first cannula 101, see paragraph [0201]) and a stylet (first stylet 221, see paragraph [0201]); removing the stylet from the cannula; see paragraph [0205]; inserting a radiofrequency energy delivery device (probe 301, see paragraph [0206]) through the cannula, the radiofrequency energy delivery device comprising at least two electrodes (electrode 309, see paragraphs [0235], [0206]); positioning the at least two electrodes of the radiofrequency energy delivery 
Pellegrino recognizes the dimensions of the lesion are for the purpose providing a therapeutic treatment the intraosseous nerve. see paragraph [0061]
Pellegrino et al. fails to disclose wherein the lesion has a maximum width of 20 mm and a maximum length of 30 mm.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by Pellegrino such that the lesion has a major diameter along a long axis of between 20 mm and 30 mm; and wherein the lesion has a minor diameter along a short axis of between 5 mm and 15 mm in order to provide a therapeutic treatment the intraosseous nerve over that area because it would only require the optimization of a result effective variable, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 20 Pellegrino is silent about a major axis length to minor axis length ratio is between 1.5:1 and 3:1.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by Pellegrino such that the lesion a major axis length to minor axis length ratio is between 1.5:1 and 3:1, because it would only require the optimization of a result effective variable, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2013/0006232 (Pellegrino et al.) in view of U.S. Patent Publication Number 2015/0005614 (Heggeness)
Regarding claim 18. Heggenessl, from the same filed of endeavor teaches a similar method treating a vertebral body as shown in Figure 13, which includes a similar step of applying power to a radiofrequency energy delivery device; see paragraph [0077]; where the step of applying power sufficient to create a lesion with the vertebral body causes delivery of a thermal treatment dose using a cumulative 
Heggenessl recognizes that the dose of heat is a result effective variable for the purpose of providing a desired goal for modulation, the region or type of tissue, and modality being used. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by Pellegrino by substituting the step of applying power to the first and second radiofrequency energy delivery devices sufficient to create a lesion with the vertebral body causes delivery of a thermal treatment dose disclosed by Pellegrino for the step of applying power sufficient to create a lesion with the vertebral body causes delivery of a thermal treatment dose using a cumulative equivalent minutes (CEM) 43 degrees Celsius model of greater than 240 CEM disclosed by Heggenessl because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results, or in order to provide desired goal for modulation, the region or type of tissue, and modality being used.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.

/RICHARD G LOUIS/             Primary Examiner, Art Unit 3771